Case 15-27406        Doc 49     Filed 05/13/19     Entered 05/13/19 15:21:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 27406
         Marcia Yvonne Jamerson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/11/2015.

         2) The plan was confirmed on 10/08/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/26/2016, 04/19/2017, 04/12/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 02/22/2019.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $18,817.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-27406             Doc 49       Filed 05/13/19    Entered 05/13/19 15:21:30                 Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                 $10,556.00
           Less amount refunded to debtor                               $82.93

 NET RECEIPTS:                                                                                         $10,473.07


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $457.58
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,457.58

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 All Credit Lenders                    Unsecured         802.00        806.00           806.00           0.00       0.00
 American InfoSource LP                Unsecured         600.00        592.61           592.61           0.00       0.00
 American InfoSource LP as agent for   Unsecured           0.00        297.47           297.47          69.88       0.00
 AmeriCash Loans LLC                   Unsecured           0.00        635.09           635.09        149.18        0.00
 AT&T Mobility II LLC                  Unsecured      1,701.00       1,700.98         1,700.98        399.56        0.00
 Atlas Acquisitions LLC                Unsecured           0.00        430.00           430.00        101.01        0.00
 Broadview Police Dept                 Unsecured         300.00           NA               NA            0.00       0.00
 COMENITY BANK/Lnbryant                Unsecured           0.00           NA               NA            0.00       0.00
 COMENITY BANK/Lnbryant                Unsecured           0.00           NA               NA            0.00       0.00
 FED LOAN SERV                         Unsecured      1,008.00            NA               NA            0.00       0.00
 First Premier Bank                    Unsecured         975.00           NA               NA            0.00       0.00
 Green Stream Lending                  Unsecured         500.00           NA               NA            0.00       0.00
 Green Valley Cash                     Unsecured         250.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414         Priority       1,285.00       1,246.60         1,246.60      1,246.60        0.00
 Illinois Dept of Revenue 0414         Unsecured           0.00        143.88           143.88          33.80       0.00
 Internal Revenue Service              Priority          533.00        545.75           545.75        545.75        0.00
 Internal Revenue Service              Unsecured      7,829.00       8,376.82         8,376.82      1,967.72        0.00
 LANE BRYANT RETAIL/SOA                Unsecured           0.00           NA               NA            0.00       0.00
 MABT/Contfin                          Unsecured         450.00           NA               NA            0.00       0.00
 Midamerica Bank                       Unsecured         500.00           NA               NA            0.00       0.00
 North Cash                            Unsecured         150.00           NA               NA            0.00       0.00
 PLS Financial                         Unsecured      1,200.00            NA               NA            0.00       0.00
 Porania LLC                           Unsecured           0.00      1,609.43         1,609.43        378.06        0.00
 Portfolio Recovery Associates         Unsecured         341.00        340.77           340.77          80.05       0.00
 Quantum3 Group                        Unsecured         233.00        280.85           280.85          65.97       0.00
 SBC - Hillside                        Unsecured      2,205.00            NA               NA            0.00       0.00
 Security Finance                      Unsecured         800.00           NA               NA            0.00       0.00
 Security Finance                      Unsecured           0.00      1,324.31         1,324.31        311.08        0.00
 T Mobile USA                          Unsecured      1,000.00            NA               NA            0.00       0.00
 Uncle Warbucks                        Unsecured         500.00           NA               NA            0.00       0.00
 United States Dept Of Education       Unsecured      1,168.00       1,176.55         1,176.55        276.37        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-27406         Doc 49   Filed 05/13/19    Entered 05/13/19 15:21:30                  Desc       Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim        Principal       Int.
 Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
 Verizon Wireless              Unsecured      1,921.00              NA           NA             0.00        0.00
 Waukegan Loan Management      Unsecured           0.00        1,662.25     1,662.25         390.46         0.00
 Webbank-Fingerhut             Unsecured         332.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00               $0.00
       Mortgage Arrearage                                     $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
       All Other Secured                                      $0.00                 $0.00               $0.00
 TOTAL SECURED:                                               $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                  $0.00
        Domestic Support Ongoing                              $0.00              $0.00                  $0.00
        All Other Priority                                $1,792.35          $1,792.35                  $0.00
 TOTAL PRIORITY:                                          $1,792.35          $1,792.35                  $0.00

 GENERAL UNSECURED PAYMENTS:                          $19,377.01             $4,223.14                  $0.00


 Disbursements:

         Expenses of Administration                            $4,457.58
         Disbursements to Creditors                            $6,015.49

 TOTAL DISBURSEMENTS :                                                                        $10,473.07




UST Form 101-13-FR-S (9/1/2009)
Case 15-27406        Doc 49      Filed 05/13/19     Entered 05/13/19 15:21:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
